Citation Nr: 9912509	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected residuals of frostbite of the third, fourth, and 
fifth fingers of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1995 RO decision which denied an increase in a 
noncompensable rating for residuals of frostbite of the 
third, fourth, and fifth fingers of the left hand.  A 
personal hearing was held before a member of the Board at the 
RO (i.e. a Travel Board hearing) in September 1997.  In 
January 1998, the Board remanded the case to the RO for 
further development.  The case was subsequently returned to 
the Board.


REMAND

The veteran's claim for an increased (compensable) rating for 
residuals of frostbite of the third, fourth, and fifth 
fingers of the left hand is well grounded, and the file 
indicates there is a further VA duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

This case was previously remanded, partly for a VA 
examination to determine the current level of severity of the 
service-connected residuals of frostbite of the third, 
fourth, and fifth fingers of the left hand, in light of the 
new rating criteria for cold injury residuals.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1998).  Such an examination 
was conducted in December 1998, and although such examination 
was thorough in many respects, it did not clearly identify 
which of the veteran's current left hand conditions are 
deemed to be manifestations or complications of frostbite.  
Thus, the case must again be remanded for the examiner to 
review the file and provide necessary information.  38 C.F.R. 
§ 4.2 (1998); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that Code 7122 (1998) permits a compensable 
rating (under Code 7122 or other appropriate codes) for a 
variety of signs, symptoms, or disorders (e.g., 
osteoarthritis, peripheral neuropathy) which are deemed to be 
manifestations or complications of frostbite.  On the other 
hand, the use of manifestations resulting from a non-service-
connected disease or injury may not be considered when 
evaluating a service-connected disability. 38 C.F.R. § 4.14 
(1998).  The medical evidence shows that the veteran 
currently has several different disabilities affecting the 
left hand:  osteoarthritic changes of the distal 
interphalangeal joints of both hands, mild carpal tunnel 
syndrome, left ulnar neuropathy, cervical radiculopathy, 
diabetes with neuropathy, and a tremor of the left hand.  The 
etiology of the various left hand problems, including whether 
or not they are linked to frostbite, is unclear from the 
report of the December 1998 VA examination, and additional 
information is needed from the doctor.

Any ongoing medical records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment for 
left hand problems since October 1998.  
The RO should then obtain copies of the 
related medical records, which are not 
already on file, following the procedures 
of 38 C.F.R. § 3.159.

2.  After the above records are obtained, 
the RO should contact the VA examiner who 
conducted the December 1998 VA 
examination, and ask him to again review 
the claims file, including the December 
1998 examination report, any additional 
medical records, and the rating criteria 
of Code 7122 (1998) for cold injury 
residuals.  The doctor should then 
clearly identify each current sign, 
symptom, or disorder of the left hand 
(e.g., arthritis, peripheral neuropathy), 
and should then indicate whether or not 
each such condition is a manifestation or 
complication of service-connected 
residuals of frostbite of the third, 
fourth, and fifth fingers of the left 
hand.  

If the examiner who conducted the 
December 1998 examination is unavailable, 
the RO should provide the claims folder 
to another qualified VA doctor who should 
review the records and provide the 
requested information.

3.  After assuring compliance with the 
above development, the RO should review 
the claim for an increased rating for 
residuals of frostbite of the third, 
fourth, and fifth fingers of the left 
hand.

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case and 
given an opportunity to respond.  Then, the case should be 
returned to the Board.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



